Citation Nr: 0613567	
Decision Date: 05/10/06    Archive Date: 05/17/06

DOCKET NO.  03-23 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased evaluation for chronic urticaria 
with angioneurotic edema, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1967 to December 
1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which, in pertinent part, denied an 
evaluation in excess of 10 percent for chronic urticaria with 
angioneurotic edema.  

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2005) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  In this case the veteran has satisfied 
each of these requirements.  His inferred claim for a total 
rating based on individual unemployability is referred to the 
RO for initial adjudication.


FINDING OF FACT

The veteran's chronic urticaria is treated with 
antihistamines and does not cover at least 20 percent of the 
body or exposed areas, require immunosuppressive therapy, or 
cause constant itching or exudation, extensive lesions, 
marked disfigurement, or recurrent debilitating episodes.   


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for urticaria have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7806, 7825 
(2002 & 2005).    

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the Court held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).

A September 2002 VCAA letter informed the veteran of what 
information and evidence was necessary to grant his claim.  
Specifically, the veteran was informed of the need to submit 
records of treatment or his own statement demonstrating an 
increase in his service connected disability.  

This VCAA letter satisfied the second and third elements of 
the duty to notify by informing the veteran that VA would try 
to obtain medical records, employment records, or records 
held by other Federal agencies, but that he was nevertheless 
responsible for providing any necessary releases and enough 
information about the records to enable VA to request them 
from the person or agency that had them.  

Finally, with respect to the fourth element, the February 
2004 VCAA letter stated, "If you have any medical evidence 
to support your claim for an increased evaluation, please 
submit this evidence."  This statement served to advise the 
veteran to submit any evidence in his possession pertinent to 
the claim on appeal.  

The Court has also held that VCAA notice should be given 
before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  The VCAA notice was 
provided prior to the initial adjudication.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

In the present appeal, service connection has already been 
established and the veteran is seeking an increased 
evaluation, thus, the first three Dingess/Hartman notice 
elements have been satisfied.  As discussed above, the 
veteran has been provided notice in regard to degree of his 
service connected disability, thus satisfying the fourth 
element.  While the veteran has not specifically been 
provided notice in regard to the fifth element, notice as to 
the assignment of an effective date is not required because 
the claim is being denied and no effective date is being set.  
The veteran is, therefore, not prejudiced by the lack of this 
element of notice.

The Board finds all required notice was given.



B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
and VA outpatient treatment records have been associated with 
the claims file.  No other relevant records have been 
identified.  In addition, the veteran was afforded VA 
examinations to evaluate his skin condition in October 2002 
and October 2003.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II.  Legal Analysis

Service medical records reveal that the veteran was treated 
on numerous occasions for urticaria.  

A May 1972 rating decision granted service connection for 
chronic urticaria.  An August 1984 rating decision granted an 
increased evaluation of 10 percent for this disability.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2005).  

Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that evaluation.  Otherwise, the lower 
evaluation will be assigned.  38 C.F.R. § 4.7.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of a disability, such doubt will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995); 
38 C.F.R. § 4.1.  However, the current level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  

The Board notes that the schedular criteria by which 
dermatological disorders are rated changed during the course 
of this appeal.  See 67 Fed. Reg. 49590-49599 (July 31, 2002) 
(effective August 30, 2002) (codified at 38 C.F.R. § 4.118 
(2005)).

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F. 3d 1327 (Fed. Cir. 
2003).  VA's General Counsel has held that when a new statute 
is enacted or a new regulation is issued while a claim is 
pending, VA must first determine whether the statute or 
regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is 
less favorable to a claimant than the old law or regulation; 
while a liberalizing law or regulation does not have 
"retroactive effects."  VAOPGCPREC 7-2003 (2003); 69 Fed. 
Reg. 25179 (2004).

Prior to August 30, 2002, there was no specific diagnostic 
code for urticaria, and the veteran's disability was rated by 
analogy as eczema.  38 C.F.R. § 4.20.  Under the old rating 
criteria, evidence of slight, if any, exfoliation, exudation, 
or itching caused by eczema (if on a nonexposed surface or 
small area) warrants a noncompensable evaluation.  
Exfoliation, exudation, or itching, if involving an exposed 
surface or extensive area warrants a 10 percent evaluation.  
Constant exudation or itching, extensive lesions, or marked 
disfigurement warrants a 30 percent evaluation, while a 50 
percent evaluation requires ulceration, extensive 
exfoliation, or crusting and systemic or nervous 
manifestations, or exceptional repugnance.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2002).  

The revised rating criteria provide a 10 percent evaluation 
for dermatitis or eczema covering at least 5 percent, but 
less than 20 percent, of the entire body or at least 5 
percent, but less than 20 percent, of exposed areas affected; 
or the need for intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than six weeks during the past 12- month 
period.  A 30 percent rating requires evidence of exposure 
from 20 percent to 40 percent of the entire body or 20 
percent to 40 percent of exposed areas affected; or the need 
for systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of six weeks or 
more, but not constantly, during the past 12-month period.  A 
60 percent evaluation requires evidence of exposure to more 
than 40 percent of the entire body or more than 40 percent of 
exposed areas affected; or the need for constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs during the past 12-month period.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (2005).  

The veteran's urticaria is currently evaluated as 10 percent 
disabling under Diagnostic Code 7825.  This diagnostic code 
provides a 10 percent evaluation for recurrent episodes of 
urticaria occurring at least four times during the past 12-
month period, and; responding to treatment with 
antihistamines or sympathomimetics.  A 30 percent evaluation 
is provided for recurrent debilitating episodes occurring at 
least four times during the past 12-month period, and; 
requiring intermittent systemic immunosuppressive therapy for 
control.  A maximum evaluation of 60 percent is warranted for 
recurrent debilitating episodes occurring at least four times 
during the past 12-month period despite continuous 
immunosuppressive therapy.  38 C.F.R. § 4.118, Diagnostic 
Code 7825 (2005).  

VA outpatient treatment records from June 1999 to August 2002 
reflect that the veteran has a diagnosis of chronic 
urticaria.  He reported treating this condition with Benadryl 
and noted that his condition was worse with heat, cold, and 
mild exertion.  Treatment records from April 2001 and July 
2002 reflect that the physician found no rash.  None of the 
outpatient treatment records describe an active rash observed 
by a physician.  

In October 2002 the veteran underwent a VA examination to 
evaluate his condition.  The veteran reported itching of the 
skin, increased at times, when his throat became itchy as 
well.  He reported increased itching all over his body with 
increased physical exertion and reported that he had been 
given Benadryl and Atarax for his condition.  On physical 
examination, skin was intact, with no visibly detectable 
lesions or deformities.  There was no ulceration, 
exfoliation, or crusting.  The veteran, however, reported 
continued pruritis.  The diagnosis was chronic urticaria with 
the veteran continuing to have symptoms, treated with 
antibiotics; however, the condition was unresolved.  

VA outpatient treatment records from November 2002 to May 
2004 reflect a diagnosis of urticaria treated with Benadryl 
and Claritin.  The veteran again reported that his condition 
was exacerbated by heat, cold, and mild exertion.  A 
treatment record from January 2003 indicates no observable 
rashes.  Again, these treatment records do not include any 
active rash observed by a physician.  

In a June 2003 statement the veteran reported that the 
primary trigger for his urticaria was working around 
photographic chemicals, which he had done since 1967.  Thus, 
he reported an improvement in symptoms since being terminated 
in March 2003.  A July 2002 letter from the veteran's 
physician to his employer verifies a history of allergic 
reaction to chemical dye and recommended that the veteran 
avoid photochemicals.  

At an October 2003 VA examination for mental disorders, the 
veteran reported that at times his urticaria was so severe 
that he was unable to do even basic home chores.  However, at 
a VA skin examination the next week, the veteran reported 
that control of his urticaria had improved over the years and 
the symptoms were primarily swelling of the hands and feet 
with the sensation of closing his throat, which was relieved 
with chewable Benadryl.  These symptoms were mainly 
experienced with physical activity.  The veteran stated that 
he took Benadryl and hydroxyzine three times a day and that 
this medication primarily kept his symptoms under control.  
He stated that he was further able to prevent any onset by 
staying away from physical activity or other known triggers.  

Physical examination revealed no evidence of any active 
symptomatology.  There was evidence of several well-healed 
bumps on the back, as if they had been scratched.  Otherwise, 
the skin examination was absent of any active disease.  The 
diagnosis was chronic urticaria.  

Analysis

An evaluation in excess of 10 percent under the rating 
criteria prior to the August 30, 2002 revision requires 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  None of the medical evidence has demonstrated 
lesions or disfigurement.  While the October 2003 VA examiner 
observed bumps on the back, these were described as well-
healed.  Additionally, the veteran himself has most recently 
stated that his medication primarily kept his symptoms under 
control and that he was also able to prevent exacerbations by 
avoiding known triggers.  This evidence, along with the 
numerous treatment reports which indicate no observable rash, 
demonstrate that the veteran does not experience constant 
itching or exudation.  Therefore, a higher evaluation under 
this diagnostic code is not warranted.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2002).  

The rating criteria as revised August 30, 2002, provide an 
evaluation in excess of 10 percent for urticaria with 
recurrent debilitating episodes occurring at least four times 
during the past 12-month period, and requiring intermittent 
systemic immunosuppressive therapy.  While the veteran has 
described factors which exacerbate his symptoms, he has not 
described recurrent debilitating episodes.  Additionally, the 
medical evidence demonstrates treatment with Benadryl, 
Claritin, and hydroxyzine.  There is no evidence of any 
immunosuppressive therapy.  Therefore, the criteria for an 
evaluation in excess of 10 percent under this diagnostic code 
have not been met.  38 C.F.R. § 4.118, Diagnostic Code 7825 
(2005).  

An evaluation in excess of 10 percent is available under the 
diagnostic code rating eczema as revised August 30, 2002.  
However, as the medical evidence does not demonstrate 
urticaria on at least 20 percent of the body or 20 percent of 
the exposed areas affected, and systemic therapy is not 
required, a higher evaluation is not warranted under this 
diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(2005).  

Hence, the medical evidence does not demonstrate that chronic 
urticaria with angioneurotic edema warrants an evaluation in 
excess of 10 percent under the rating criteria, either as in 
effect prior to or as revised August 30, 2002.  38 C.F.R. 
§ 4.7.  

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  

The veteran is not currently employed, therefore, marked 
interference with employment has not been shown.  In 
addition, chronic urticaria has not required any, let alone 
frequent, periods of hospitalization.  Therefore, referral 
for consideration of an extraschedular evaluation is not 
warranted.  38 C.F.R. § 3.321(b)(1).  

The preponderance of the evidence is against the grant of an 
evaluation in excess of 10 percent for chronic urticaria with 
angioneurotic edema.  Thus, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Entitlement to an increased evaluation for chronic urticaria 
with angioneurotic edema, currently evaluated as 10 percent 
disabling, is denied.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


